DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 10/29/2020.  Claim 2 has been cancelled.  Claims 1, 3-5, and 7 have been amended.

Response to Arguments
	The claim objections have been withdrawn in view of applicant’s amendment.
The specification objections have been withdrawn in view of applicant’s amendment.
	The 112, 2nd and 4th rejections have been withdrawn in view of applicant’s amendment.
	The non-statutory double patenting rejection remains as applicant has not respond to it.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Remmers (U.S. Patent Application Publication No. US 2015/0007830 A1).
	Regarding independent claim 1, Figure 1 in Remmers discloses applicant’s claimed 

an upper splint (102) comprising an imprint (108, paragraph 0103) of an upper dentition of the patient configured to fit onto the upper dentition and at least one upper fin (116, 118) located at an unchangeable distance UD (Figure 2 illustrates the upper fins 116, 118 are anteriorly of a rear of the upper splint 102 by a distance, paragraph 0009 describes connector/fin is non-removably fixed to the upper splint) from a back of the upper splint (102), wherein the at least one upper fin (116, 118) straddles (Figure 1 in Remmers illustrates the at least one fin 116, 118 straddles occlusal plane of the upper splint as it is located on a side of the upper splint and extends along the occlusal plane thereof, such interpretation is consistent the description in paragraph 0039 of originally-filed specification and also consistent with the definition of straddle which is defines as to sit or stand with one leg on either side of, Remmers’s fins 116, 118 is construe as a leg which sits or stands on either side of the upper splint 102) the occlusal plane of the upper splint (102);
a lower splint (104) comprising an imprint (110, paragraph 0103) of a lower dentition of the patient configured to fit onto the lower dentition and at least one lower fin (112, 114) located at an unchangeable distance LD (Figure 2 illustrates lower fins 112, 114 are anteriorly of the a rear of the lower splint 104 by another distance, paragraph 0009 describes connector/fin is non-removably fixed to the lower splint) from a back of the lower splint (104);
the at least one upper fin (116, 118) comprises an upper fin front surface (122) and the at least one lower fin (112, 114) comprises a lower fin back surface (120), such that when the upper splint (102) and the lower splint (104) are worn together by the patient, the front surface (122) of the at least one upper fin (116, 118) contacts the back surface (120) of the at least one lower fin 
each of the at least one upper fin (116, 118) and the at least one lower fin (112, 114) independently has a rake angle selected from neutral (Figure 1 illustrates the surface that which the fins engage/contact each other, which engagement surface corresponds to claimed limitations a rake, and Figure 1 further illustrates the rake/engagement surface is vertical which orientation is interpreted to meet claimed limitations neutral angle);
the upper splint (102) is configured to cooperate with the one lower splint (104) when worn together by a patient as a pair (Figure 1) to achieve a mandibular advancement (paragraph 0120;
the unchangeable distances LD and UD are such that when the upper and lower splints are worn by the patient, the mandible is advanced from 0.5 mm to 6.0 mm (paragraph 0116 describes mandibular protrusion which is interpreted to meet claimed limitations mandibular advancement, paragraph 0116 describes mandibular advancement is minimally at least 1.0 mm, which minimum advancement meets claimed advancement range);
the imprint (108) of the upper dentition of the upper splint (102) embodies a digital model (paragraphs 0103 and 0106 disclose imprint 108 is generated based on a digital image/scan) of the upper dentition, and the imprint (110) of the lower dentition of the lower splint (104) embodies a digital model of the lower dentition (paragraphs 0103 and 0106 disclose imprint 110 is generated based on a digital image/scan);
each of the upper splint (102) and lower splint (104) independently comprises an empty center (Figure 1 illustrate both splints 102, 104 is u-shaped configuration which has an opening center), 

each of the upper and lower splints (102, 104) is designed and manufactured according to a digital design (paragraph 0106).
Regarding claim 3¸ Remmers reference, presented above, discloses applicant’s claimed invention comprising all features as recited in these claims, wherein the rake angle of the upper fin (116, 118) is of a neutral angle (Figure 1 illustrates the surface that which the fins engage/contact each other, which engagement surface corresponds claimed limitations a rake, and Figure 1 further illustrates the rake/engagement surface is vertical which orientation is interpreted to meet claimed limitations neutral angle).
Regarding claim 4¸ Remmers reference, presented above, discloses applicant’s claimed invention comprising all features as recited in these claims, wherein the upper splint (102) and the lower splint (1045) contact each other along a plane, wherein the plane is the same as the patient’s occlusal plane (Figure 1 illustrates splints 102, 104 contact each other along occlusal plane).
Regarding claim 5¸ Remmers reference, presented above, discloses applicant’s claimed invention comprising all features as recited in these claims, wherein the upper splint (102) and the lower splint (104) contact each other along a plane (contact surfaces 122 on upper fins 118 engage with contact surface 120 on lower fin 114 form a plane of respective splints 102, 104), wherein the plane is at an angle with respect to the patient’s occlusal plane (Figure 1 illustrates plane formed by contacting surfaces 120, 122 of the fins 114, 118 are perpendicularly angled with respect to the patient’s occlusal plane, the fins 114, 118 are a part of the splints 102, 104).
Regarding claim 6¸ Remmers reference, presented above, discloses applicant’s claimed invention comprising all features as recited in these claims, wherein the splints (102, 104) are designed using a computer aided design (CAD) process for the digital design (paragraph 0109).
Regarding claim 7¸ Remmers reference, presented above, discloses applicant’s claimed invention comprising all features as recited in these claims, wherein the mandibular advancements is from 0.5 mm to 4.0 mm (paragraph 0116 describes mandibular protrusion which is interpreted to meet claimed limitations mandibular advancement, paragraph 0116 describes mandibular advancement is minimally at least 1.0 mm, which minimum advancement meets claimed advancement range).
Regarding claim 8¸ Remmers reference, presented above, discloses applicant’s claimed invention comprising all features as recited in these claims, wherein the mandibular advancement is an advancement prescribed by a doctor (paragraph 0122-0123).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 9-10 of Liptak (U.S. Patent No. 9,820,882 in view of Remmers (U.S. Patent Publication No. US 2015/00027830). 


Claims from U.S. Patent No. 9,820,882
Recitations from this instant application, #15/987,816
Independent claim 1. 
A set of at least two mandibular advancement devices comprising: 
a first mandibular advancement device and a second mandibular advancement device, the first mandibular advancement device comprising a first upper splint and a first lower splint; 
the first upper splint comprises one or more upper fins, wherein each upper fin is located at a first distance UD from back of the first upper splint; the first lower splint comprises one or more lower fins, wherein each lower fin is located at a first distance LD from back of the first lower splint; 
the second mandibular advancement device comprising a second upper splint and a second lower splint; the second upper splint comprises one or more upper fins, 



wherein each upper fin is located at a second distance UD from back of the second upper splint; the second lower splint comprises one or more lower fins, 
wherein each lower fin is located at a second distance LD from back of the second lower splint; each first and second upper splint and each first and second lower splint is independently arch-shaped; each upper splint independently comprises an imprint of a patient's upper dentition along a plane of the upper splint adapted to contact the upper dentition; each lower splint independently comprises an imprint of the patient's lower dentition along a plane of the lower splint adapted to contact the lower dentition; each fin is "L" 
each splint and its respective fins comprise a single contiguous unit; 
wherein each distance UD and each distance LD is unchangeable; 
wherein: i) the first distance UD is different than the second distance UD; ii) the first distance LD is different than the second distance LD; or iii) both the first distance UD is different than the second distance UD and the first distance LD is different than the second distance LD; wherein the sum of the first distance UD and the first distance LD is different than the sum of the second distance UD and the second distance LD by an increment of 0.5 mm in the range of 0.5 mm to 6.0 mm; 
wherein each upper fin comprises a front surface and each lower fin comprises a back surface, 
wherein when one of the first or the second upper splint and the corresponding one of the first or second lower splint are worn together by the patient, the front surface of each upper fin contacts the back surface of the respective lower fin along a contact surface; and 
wherein each upper fin and each lower fin are of sufficient height such that when the patient's mouth is opened during sleep, contact between the front surface of the upper fin and the back surface of the lower fin is maintained. 
Claim 2:  The device of claim 1, wherein each of the upper and lower splints is designed digitally and milled as a single unit according to the digital design.




Claim 3: The devices of claim 1, wherein each of the first and second upper splint and each of the first and second lower splint independently comprises an empty center, wherein the empty center provides room for a patient's tongue when the device is in use.

Claim 4: The devices of claim 1, wherein a rake angle of the contact surface is selected from the group consisting of a neutral angle, a recline angle, and a procline angle.

A mandibular advancement device for a patient, comprising:


an upper splint comprising an imprint of an upper dentition of the patient configured to fit onto the upper dentition and at least one upper fin located at an unchangeable distance UD from a back of the upper splint;

a lower splint comprising an imprint of a lower dentition of the patient configured to fit onto the lower dentition and at least one lower fin located at an unchangeable distance LD from a back of the lower splint;


the at least one upper fin comprises an upper fin front surface and the at least one lower fin comprises a lower fin back surface, such that when the upper splint and the lower splint are worn together by the patient, the front surface of the at least one upper fin contacts the back surface of the at least one lower fin thereby causing mandibular advancement of a lower jaw of the patient;
the upper splint is configured to cooperate with the one lower splint when worn together by a patient as a pair to achieve a mandibular advancement;








the unchangeable distances LD and UD are such that when the upper and lower splints are worn by the patient, the mandible is advanced from 0.5 mm to 6.0 mm;










the imprint of the upper dentition of the upper splint embodies a digital model of the upper dentition, and the imprint of the lower dentition of the lower splint embodies a digital model of the lower dentition;


each of the upper splint and lower splint independently comprises an empty center, wherein the empty center provides room for a tongue of the patient when wearing the upper and lower splints;


each of the at least one upper fin and the at least one lower fin independently has a rake angle selected from neutral, recline, or procline;




Liptak does not disclose wherein the at least one upper fin straddles the occlusal plane of the upper splint.
However, Figure 1 in Remmers illustrates the at least one fin 116, 118 straddles occlusal plane of the upper splint as it is located on a side of the upper splint and extends along the occlusal plane thereof.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective filing date to modify Liptak’s upper fin such that straddles the occlusal plane of the upper splint, taught by Remmers, as such position aligns the front surface for purposes engaging the rear surface of the lower splint.
Regarding claim 3, see claim 4 in Liptak (U.S. Patent No. 9,820,882).
Regarding claim 4-5, see claims 9-10 in Liptak (U.S. Patent No. 9,820,882).
Regarding claim 7, see claim 1 in U.S. Liptak (Patent No. 9,820,882).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786 
                                                                                                                                                                                                       /OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786